IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-20069
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOSE GUADALUPE RIVERA,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-423-1
                      --------------------
                        February 20, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jose Guadalupe Rivera appeals his conviction of being a

felon in possession of a firearm.   He argues that 18 U.S.C.

§ 922(g)(1) is facially unconstitutional because it does not

require a “substantial” effect on interstate commerce.   He also

contends that, if a substantial effect on interstate commerce is

required for a 18 U.S.C. § 922(g)(1) conviction, his indictment

and the evidence supporting his conviction were insufficient.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20069
                                -2-

     Rivera correctly acknowledges that his arguments are

foreclosed by this court’s precedent.     See United States v.

Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), cert. denied,

534 U.S. 1150 (2002).   His conviction is AFFIRMED.